Slip Op. 20-43

                UNITED STATES COURT OF INTERNATIONAL TRADE


 MERIDIAN PRODUCTS, LLC,

                        Plaintiff,

                and

 WHIRLPOOL CORPORATION,

                        Plaintiff-Intervenor,
                                                    Before: Timothy C. Stanceu, Chief Judge
                v.
                                                    Court No. 13-00246
 UNITED STATES,

                        Defendant,

                and

 ALUMINUM EXTRUSIONS FAIR
 TRADE COMMITTEE,

                        Defendant-Intervenor.

                                           OPINION

        [Sustaining a decision construing the scope of antidumping duty and countervailing duty
orders on a type of appliance door handle.]

                                                                          Dated: April 6, 2020

       Daniel J. Cannistra, Crowell & Moring, LLP, of Washington, D.C., for plaintiff. With
him on the brief was Alexander Schaefer.

       Donald Harrison, Gibson, Dunn & Crutcher, LLP, of Washington, D.C., for plaintiff-
intervenor.

       Aimee Lee, Senior Trial Counsel, Civil Division, U.S. Department of Justice, of New
York, NY, for defendant. With her on the brief were Joseph H. Hunt, Assistant Attorney
General, Benjamin C. Mizer, Principal Deputy Assistant Attorney General, Jeanne E. Davidson,
Director, Tara K. Hogan, Assistant Director, and Reginald T. Blades, Jr., Assistant Director. Of
counsel was Jessica M. Link and Orga Cadet, Office of the Chief Counsel for Trade
Enforcement & Compliance, U.S. Department of Commerce, of Washington, D.C.
Court No. 13-00246                                                                        Page 2


        Alan H. Price and Robert E. DeFrancesco, III, Wiley Rein LLP, of Washington, D.C.,
for defendant-intervenor.

       Stanceu, Chief Judge: Plaintiff Meridian Products, LLC (“Meridian”) contested a 2013

“Final Scope Ruling” of the International Trade Administration, United States Department of

Commerce (“Commerce” or the “Department”), construing the scope of antidumping and

countervailing duty orders (the “Orders”) on aluminum extrusions from the People’s Republic of

China to include certain kitchen appliance door handles.

       Before the court is the decision (the “Second Remand Redetermination”) Commerce

issued in response to the court’s remand order following the decision of the Court of Appeals for

the Federal Circuit (“Court of Appeals”) in Meridian Prods., LLC v. United States, 890 F.3d
1272 (Fed. Cir. 2018) (“Meridian III”). Final Results of Second Redetermination Pursuant to

Court Remand (May 15, 2019), ECF No. 88-1 (“Second Remand Redetermination”). Neither

plaintiff nor plaintiff-intervenor filed comments with Commerce or with the court objecting to

the Second Remand Redetermination, which the court sustains.

                                        I. BACKGROUND

       The opinion of the Court of Appeals in Meridian III and the court’s earlier opinions

contain background on this litigation, with which the court presumes familiarity. See

Meridian III, 890 F.3d at 1274–77; Meridian Prods., LLC v. United States, 39 CIT __, __, 125
F. Supp. 3d 1306, 1308–09 (2015) (“Meridian I”); Meridian Prods., LLC v. United States,

40 CIT __, __, 180 F. Supp. 3d 1283, 1284–85 (2016) (“Meridian II”); Meridian Prods., LLC v.

United States, 43 CIT __, __, 357 F. Supp. 3d 1351, 1353 (2019) (“Meridian IV”).

       As of the time Commerce prepared and issued the Second Remand Redetermination, the

sole issue remaining to be determined was whether a specific type of appliance door handle (a

“Type B” handle) was within the scope of an antidumping duty order and a countervailing duty
Court No. 13-00246                                                                           Page 3

order (the “Orders”) on certain aluminum extrusions from the People’s Republic of China, both

issued in May 2011. Meridian IV, 43 CIT at __, 357 F. Supp. 3d at 1357; see Aluminum

Extrusions from the People’s Republic of China: Antidumping Duty Order, 76 Fed. Reg. 30,650

(Int’l Trade Admin. May 26, 2011) (“AD Order”); Aluminum Extrusions from the People’s

Republic of China: Countervailing Duty Order, 76 Fed. Reg. 30,653 (Int’l Trade Admin. May

26, 2011) (“CVD Order”). Each Type B handle is an assembly consisting of an aluminum

extrusion component, plastic end caps, and screws. See Second Remand Redetermination 17. As

directed by the Court of Appeals, the court ordered Commerce in Meridian IV, 43 CIT at __,

357 F. Supp. 3d at 1357, to determine whether the Type B handles fall within the “finished

merchandise” exclusion in the Orders. See AD Order, 76 Fed. Reg. at 30,651; CVD Order, 76

Fed. Reg. at 36,654, (excluding from the Orders “finished merchandise containing aluminum

extrusions as parts that are fully and permanently assembled and completed at the time of

entry”). The court also directed Commerce, if concluding that the finished merchandise

exclusion did not apply, to determine whether the Orders applied to a Type B handle in its

entirety or only to the aluminum-extruded component of the assembly. Meridian IV, 43 CIT at

__, 357 F. Supp. 3d at 1357.

       On April 1, 2019, Commerce provided the parties, and invited comment on, a draft of a

remand redetermination in which it proposed to rule that the finished merchandise exclusion did

not apply to the Type B handles and that the extruded aluminum component of each Type B

handle was within the scope of the Orders while the other components (plastic end caps and

screws) were not. Draft Results of Second Redetermination Pursuant to Court Remand,

Meridian Prods. LLC v. United States, Ct. No. 13-00246, Slip Op. 19-5 (Apr. 1, 2019). Only the

defendant-intervenor submitted comments on the draft. Second Remand Redetermination at 17.
Court No. 13-00246                                                                            Page 4

       In the Second Remand Redetermination, Commerce ruled that the finished merchandise

exclusion did not apply to the Type B handles and that the extruded aluminum component of

each Type B handle was within the scope of the Orders while the other components (plastic end

caps and screws) were not. Second Remand Redetermination 37. Defendant-intervenor

submitted comments to the court in favor of the Second Remand Redetermination. Def.-Int.

Aluminum Extrusion Fair Trade Committee’s Comments on Second Final Results of

Redetermination Pursuant to Court Remand, (June 14, 2019), ECF No. 90. On June 3, 2016,

defendant replied to these comments. Def.’s Submission in Accordance with the Court’s Order

of Apr. 11, 2019 and Request to Sustain Second Remand Redetermination (June 21, 2019), ECF

No. 91. No other party submitted comments to the court.

                                         II. DISCUSSION

       Neither the plaintiff nor the plaintiff-intervenor have successfully contested or may

contest the Second Remand Redetermination. The court reaches this conclusion for two reasons.

First, having failed to comment on the draft determination Commerce provided to the parties, the

requirement to exhaust administrative remedies would have allowed the court to disregard any

objection plaintiff or plaintiff-intervenor could have made to the Second Remand

Redetermination in comments to the court. See Mittal Steel Point Lisas Ltd. v. United States,

548 F.3d 1375, 1383 (Fed. Cir. 2008). While exceptions allowing a court to waive the

exhaustion requirement apply in some circumstances, no such exception is apparent from these

facts and circumstances, and none is sought.

       Second, the doctrine of waiver also applies to the position of the plaintiff and plaintiff-

intervenor in this litigation. See Sage Products, Inc. v. Devon Indus., Inc. 126 F.3d 1420, 1426

(Fed. Cir. 1997). Because neither submitted comments to the court objecting to the Second
Court No. 13-00246                                                                     Page 5

Remand Redetermination, any objection these parties could have raised to the Second Remand

Redetermination has been waived.

                                       III. CONCLUSION

       For the reasons set forth above, the court sustains the Second Remand Redetermination

and will enter judgment accordingly.

                                                          /s/ Timothy C. Stanceu
                                                          Timothy C. Stanceu
                                                          Chief Judge

Dated: April 6, 2020
      New York, New York